UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4737



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES ALEXANDER PINEIRO,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CR-
04-449)


Submitted: March 30, 2006                      Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter D. Ward, LAW OFFICE OF PETER D. WARD, Baltimore, Maryland,
for Appellant. Michael Joseph Leotta, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Alexander Pineiro appeals the district court's

judgment     sentencing    him   to   twenty-four     months’    imprisonment

following his guilty plea to two counts of fraud in connection with

access devices, in violation of 18 U.S.C. § 1029 (2000).                   His

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), raising one issue but stating that, in his view,

there are no meritorious issues for appeal.                Pineiro has been

informed of his right to file a pro se supplemental brief but has

not done so.    The United States argues that this court must enforce

the   waiver   of   appellate    rights       provision   in   Pineiro’s   plea

agreement.     We agree.

           This Court reviews de novo the validity of a waiver of

the right to appeal.       United States v. Marin, 961 F.2d 493, 496

(4th Cir. 1992).     Whether such a waiver is knowing and intelligent

depends upon the facts and circumstances surrounding its making,

including the defendant's background, experience, and conduct.

United States v. Davis, 954 F.2d 182, 186 (4th Cir. 1992).                    A

waiver is ineffective if the district court fails to question the

defendant about it, United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991), unless other evidence in the record shows that the

waiver was informed and voluntary.            Davis, 954 F.2d at 186.

           Here, Pineiro’s waiver was clearly knowing and voluntary.

The details of the waiver were clearly set forth in the written


                                      - 2 -
plea   agreement,   which   Pineiro   had   read,   discussed   with   his

attorney, and understood.       He was twenty-five, a high school

graduate, and not under the influence of drugs or alcohol when he

entered his guilty plea.     The district judge questioned him about

the waiver of his appellate rights, and Pineiro stated that he

understood the waiver.

           In his plea agreement, Pineiro reserved the right to

appeal a departure from his guideline range.           His sentence was

within the guidelines range.     On appeal, Pineiro’s counsel raises

the issue of whether Pineiro is entitled credit for time spent in

state custody , an issue within the scope of the appellate waiver.

Accordingly, we dismiss the appeal based on the waiver provision in

the plea agreement.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decision process.



                                                                DISMISSED




                                 - 3 -